DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. This Allowability Notice is prepared in view of new IDS filed on 06/27/2022. Claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24, which have been allowed on 03/25/2022, are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2018/050767 filed on 09/12/2018 which claims benefit of US Provisional Application No. 62/557,635 filed on 09/12/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/557,635, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24 recite “a prodrug thereof”, “relapsed or refractory AML”, “frontline AML”, “a phosphate prodrug of alvocidib”, “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, “MCL-1 dependency percentage of at least 15%”, “the sequence of SEQ ID NO: 1 or SEQ ID NO:2”, and/or “MCL-1 dependency percentage of at least 40%”, which are not disclosed or supported by the prior-filed Application No. 62/557,635. Thus, the priority date of claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24 is 09/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/27/2022 has been considered.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2, 5-7, 9-12, 14-17, 19-22, and 24, depending from claim 1, are also allowed. 

The examiner’s statement of reasons for allowance is of record in the Notice of Allowance mailed on 03/25/2022. In addition, the closest art: Siddiqui-Jain et al. (US 11,279,694, published on March 22, 2022, PCT published on May 24, 2018, and benefitted by US Provisional Application No. 62/424,255 filed on November 18, 2016, listed in IDS filed on 06/27/2022) disclosed generic dosing schedule: In another embodiment the administration of a compound of the invention and an agent continues for less than about 7 days. In yet another embodiment the administration continues for more than about 6, 10, 14, 28 days, two months, six months, or one year. In some embodiments, a compound of the invention is administered for more than 1, 2, 3, 4, 5, 6, 7, 14, or 28 days. In some embodiments, a compound of the invention is administered for less than 28, 14, 7, 6, 5, 4, 3, 2, or 1 day (page 51/74, col. 65, lines 7-19. However, the references did not teach or suggest the limitation “a therapy comprising alvocidib, a prodrug of alvocidib, or a pharmaceutically acceptable salt thereof for more than 21 days”, required by claim 1 and demonstrated to yield unexpected efficacy of 2 or 2+ folds in reducing tumor volume compared with venetoclax (Fig. 3 filed on 03/12/2020). 
    PNG
    media_image2.png
    504
    785
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623